PER CURIAM.
We affirm the convictions of Nathaniel Jones for grand theft auto without a firearm, fleeing or eluding a police officer, aggravated assault with a firearm, robbery with a firearm, attempted robbery with a firearm and aggravated assault with a firearm. First, the identifications were not impermissibly suggestive. Perez v. State, 648 So.2d 715, 719 (Fla.1995). Second, the curative instruction was entirely adequate and the motion for mistrial was properly denied. Desamours v. State, 797 So.2d 640, 642 (Fla. 3d DCA 2001). Third, the trial court acted within its discretion in denying the motion for severance and instead impaneling two separate juries to conduct the simultaneous trial of defendant-appellant Jones and his co-defendant. Minor v. State, 763 So.2d 1169, 1170 (Fla. 4th DCA 2000).
Affirmed.